DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. [U.S. Pub. No. 2012/0188046] in view of Kajiwara et al. [JP 2014-053396], Okada [WO 2014/092114], and Owada [JP 2014-060289].
Regarding Claim 1, Matsuura et al. shows a layered electronic component (Figs. 1-3) comprising:
a multilayer body (see Figs. 1-3) having a metallic magnetic material layer (ML1-ML6 of Fe-Cr-Si alloy, Paragraph [0037]); and
a coil (CS1-CS5 combined) in the multilayer body (see Figs. 1-3), the coil being formed of multiple conductor patterns (CS1-CS5) spirally connected each other (see Figs. 1-3) and stacked along a winding axis direction of the coil (see Figs. 1-3), and

Matsuura et al. does not explicitly disclose the multilayer body including a nonmagnetic first ferrite part arranged at least an inner area of the coil when viewed from the winding axis direction of the coil, and the first nonmagnetic ferrite part does not contain glass, and a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.  
Kajiwara et al. shows a laminated inductor (Figs. 1-7) teaching and suggesting  the coil being formed of multiple conductor patterns (11A, 11B, 11C, 11D, 11E) spirally connected each other (see Figs. 1-7, Paragraph [0010]) and stacked along a winding axis direction of the coil (see Figs. 1-7), the multilayer body including a nonmagnetic first ferrite part (12A, 13A, or 14A, Paragraph [0010]) arranged at least an inner area of the coil when viewed from the winding axis direction of the coil (see Figs. 1-7, element 14A is arranged at least an inner area of element 11A, 11B, 11C, 11D, or 11E when viewed from the winding axis direction of the element 11A, 11B, 11C, 11D, or 11E, Paragraph [0010]), and the first nonmagnetic ferrite part does not contain glass (elements 12A-B, 13A-B, or 14A-B of Cu-Zn ferrite does not contain glass, Paragraph [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a nonmagnetic first ferrite part arranged at least an inner area of the coil when viewed from the winding axis direction of the coil as taught by Kajiwara et al. for the multilayer body as disclosed by Matsuura et al. to obtain improved high DC bias characteristics and low loss (Paragraphs [0007], [0011]).
Matsuura et al. in view of Kajiwara et al. might not be specific that the first nonmagnetic ferrite part does not contain glass and a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first nonmagnetic ferrite part does not contain glass as taught by Okada for the multilayer body as disclosed by Matsuura et al. in view of Kajiwara et al. to suppress a decrease in resistivity which achieve excellent DC superposition characteristics (see English translation).
Matsuura et al. in view of Kajiwara et al. and Okada does not explicitly show a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable inductance values.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Owada shows a coil component (Figs. 1-4) teaching and suggesting a volume average particle diameter of a structural material (material of element 3) of the first nonmagnetic ferrite part (3) is smaller than a volume average particle diameter of the metallic magnetic material particles (2, Abstract, see English translation, the volume average particle diameter of a structural of element 3 is smaller than a volume average particle diameter of element 2 since the ratio is 0.7 or less and the volume of one of the element 3 is smaller than the volume of the total element 2, see Figs. 1-4).

Therefore, the combination of Matsuura et al. in view of Kajiwara et al., Okada, and Owada shows a volume average particle diameter of a structural material (material of element 3 of Owada) of the first nonmagnetic ferrite part (3 of Owada) is smaller than a volume average particle diameter of the metallic magnetic material particles (2, Abstract, see English translation, the volume average particle diameter of a structural of element 3 is smaller than a volume average particle diameter of element 2 since the ratio is 0.7 or less and the volume of one of the element 3 is smaller than the volume of the total element 2, see Figs. 1-4 of Owada and Paragraph [0037] of Matsuura et al. already teaches metallic magnetic material particles) to obtain desirable inductance values by having the temperature change of the inductance value suppressed (Abstract, see English translation).
Regarding Claim 2, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) has a substantially layered shape (see Figs. 1-7, Paragraph [0010]) and is orthogonal to the winding axis direction of the coil (see Figs. 1-7, Paragraph [0010]), and an outer peripheral part of the first nonmagnetic ferrite part is exposed to a surface of the multilayer body (see Figs. 1-7, an outer peripheral part element 14A is exposed to a surface of the body, Paragraphs [0009]-[0010]).
Okada also shows the first nonmagnetic ferrite part (8) has a substantially layered shape (see Fig. 3) and is orthogonal to the winding axis direction of the coil (see Fig. 3), and an outer 
Regarding Claim 3, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) is arranged across the coil (see Figs. 1-7, element 14A is arranged across element 11A, 11B, 11C, 11D, or 11E, Paragraphs [0009]-[0010]).
Okada also shows the first nonmagnetic ferrite part (8) is arranged across the coil (see Fig. 3, element 8 is arranged across element 9).
Regarding Claim 4, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 6, Kajiwara et al. shows the first nonmagnetic ferrite part (13A, 13B, 14A, or 14B) is in contact with at least one end portion of the coil (see Figs. 1-7, element 13A, 13B, 14A, or 14B is in contact with at least one end portion of element 11A or 11E, Paragraph [0010]).
Regarding Claim 7, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) is arranged across the coil (see Figs. 1-7, element 14A is arranged across element 11A, 11B, 11C, 11D, or 11E, Paragraphs [0009]-[0010]).
Okada also shows the first nonmagnetic ferrite part (8) is arranged across the coil (see Fig. 3, element 8 is arranged across element 9).
Regarding Claim 8, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 9, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).

Regarding Claim 18, Kajiwara et al. shows the first nonmagnetic ferrite part (13A, 13B, 14A, or 14B) is in contact with at least one end portion of the coil (see Figs. 1-7, element 13A, 13B, 14A, or 14B is in contact with at least one end portion of element 11A or 11E, Paragraph [0010]).

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Kajiwara et al., Okada, and Owada as applied to claims 1-4 and 7-10 above, and further in view of Hachiya et al. [U.S. Pub. No. 2018/0166199].
Regarding Claims 5 and 11-17, Matsuura et al. in view of Kajiwara et al., Okada, and Owada shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
Hachiya et al. shows a coil component (Figs. 5-6A) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (Paragraph [0117], 10 µm) is larger than a distance between stacked conductor patterns (see Fig. 5, Paragraph [0126], the distance between stacked conductor patterns 13a would be the thickness of 12b which is less than 10 µm, therefore 10 µm is larger than less than 10 µm or (4/3)π(10/2)3 µm3 is larger than less than 10 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Hachiya et al. for the multilayer body as disclosed by Matsuura et al. in view of Kajiwara et al., Okada, and Owada in to increase winding density and suppress leakage to achieve desirable magnetic coupling and characteristics such as improve inductance (Paragraph [0007]).

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Kajiwara et al., Okada, and Owada as applied to claims 1-4 and 7-10 above, and further in view of Nagai et al. [U.S. Pub. No. 2017/0372829].
Regarding Claims 5 and 11-17, Matsuura et al. in view of Kajiwara et al., Okada, and Owada shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
Nagai et al. shows a coil component (Figs. 1-3) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (element 40, Paragraph [0039], 6 to 20 µm) is larger than a distance between stacked conductor patterns (see Figs. 1-3, Paragraph [0029], the distance d is less than 20 µm, therefore (4/3)π(6/2)3 µm3 is larger than 20 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Nagai et al. for the multilayer body as disclosed by Matsuura et al. in view of Kajiwara et al., Okada, and Owada in to achieve desirable magnetic coupling and characteristics such as increase permeability with reduced loss (Paragraph [0005]).

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Kajiwara et al., Okada, and Owada as applied to claims 1-4 and 7-10 above, and further in view of Arai et al. [U.S. Pub. No. 2017/0140864].
Regarding Claims 5 and 11-17, Matsuura et al. in view of Kajiwara et al., Okada, and Owada shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
3 µm3 to (4/3)π(20/2)3 µm3 is larger than 19 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Arai et al. for the multilayer body as disclosed by Matsuura et al. in view of Kajiwara et al., Okada, and Owada in to have a compact design to achieve desirable magnetic coupling and characteristics such as high permeability (Paragraphs [0008], [0016]).

Claims 1-4, 6-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. [U.S. Pub. No. 2012/0188046] in view of Kajiwara et al. [JP 2014-053396], Tsuzuki [U.S. Pub. No. 2009/0184794] and Owada [JP 2014-060289].
Regarding Claim 1, Matsuura et al. shows a layered electronic component (Figs. 1-3) comprising:
a multilayer body (see Figs. 1-3) having a metallic magnetic material layer (ML1-ML6 of Fe-Cr-Si alloy, Paragraph [0037]); and
a coil (CS1-CS5 combined) in the multilayer body (see Figs. 1-3), the coil being formed of multiple conductor patterns (CS1-CS5) spirally connected each other (see Figs. 1-3) and stacked along a winding axis direction of the coil (see Figs. 1-3), and
wherein the metallic magnetic material layer does not contain glass (Paragraph [0037]).
Matsuura et al. does not explicitly disclose the multilayer body including a nonmagnetic first ferrite part arranged at least an inner area of the coil when viewed from the winding axis direction of the coil, and the first nonmagnetic ferrite part does not contain glass, and a volume 
Kajiwara et al. shows a laminated inductor (Figs. 1-7) teaching and suggesting  the coil being formed of multiple conductor patterns (11A, 11B, 11C, 11D, 11E) spirally connected each other (see Figs. 1-7, Paragraph [0010]) and stacked along a winding axis direction of the coil (see Figs. 1-7), the multilayer body including a nonmagnetic first ferrite part (12A, 13A, or 14A, Paragraph [0010]) arranged at least an inner area of the coil when viewed from the winding axis direction of the coil (see Figs. 1-7, element 14A is arranged at least an inner area of element 11A, 11B, 11C, 11D, or 11E when viewed from the winding axis direction of the element 11A, 11B, 11C, 11D, or 11E, Paragraph [0010]), and the first nonmagnetic ferrite part does not contain glass (elements 12A-B, 13A-B, or 14A-B of Cu-Zn ferrite does not contain glass, Paragraph [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a nonmagnetic first ferrite part arranged at least an inner area of the coil when viewed from the winding axis direction of the coil as taught by Kajiwara et al. for the multilayer body as disclosed by Matsuura et al. to obtain improved high DC bias characteristics and low loss (Paragraphs [0007], [0011]).
Matsuura et al. in view of Kajiwara et al. might not be specific that the first nonmagnetic ferrite part does not contain glass and a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.
Tsuzuki shows a device (Fig. 2 with teaching from Figs. 1 and 4-8) teaching and suggesting the first nonmagnetic ferrite part does not contain glass (element 6 of Ni-Cu-Zn ferrite with specific mol % and element 7 of Cu-Zn ferrite with specific mol % does not contain glass, Paragraphs [0029]-[0030]).

Matsuura et al. in view of Kajiwara et al. and Tsuzuki does not explicitly show a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable inductance values.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Owada shows a coil component (Figs. 1-4) teaching and suggesting a volume average particle diameter of a structural material (material of element 3) of the first nonmagnetic ferrite part (3) is smaller than a volume average particle diameter of the metallic magnetic material particles (2, Abstract, see English translation, the volume average particle diameter of a structural of element 3 is smaller than a volume average particle diameter of element 2 since the ratio is 0.7 or less and the volume of one of the element 3 is smaller than the volume of the total element 2, see Figs. 1-4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter 
Regarding Claim 2, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) has a substantially layered shape (see Figs. 1-7, Paragraph [0010]) and is orthogonal to the winding axis direction of the coil (see Figs. 1-7, Paragraph [0010]), and an outer peripheral part of the first nonmagnetic ferrite part is exposed to a surface of the multilayer body (see Figs. 1-7, an outer peripheral part element 14A is exposed to a surface of the body, Paragraphs [0009]-[0010]).
Tsuzuki also shows the first nonmagnetic ferrite part (2) has a substantially layered shape (see Figs. 1-8) and is orthogonal to the winding axis direction of the coil (see Figs. 1-8), and an outer peripheral part of the first nonmagnetic ferrite part is exposed to a surface of the multilayer body (see Figs. 1-8, an outer peripheral part element 2 is exposed to a surface of the body).
Regarding Claim 3, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) is arranged across the coil (see Figs. 1-7, element 14A is arranged across element 11A, 11B, 11C, 11D, or 11E, Paragraphs [0009]-[0010]).
Tsuzuki also shows the first nonmagnetic ferrite part (2) is arranged across the coil (see Figs. 1-8, element 2 is arranged across elements 3, 4).
Regarding Claim 4, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 6, Kajiwara et al. shows the first nonmagnetic ferrite part (13A, 13B, 14A, or 14B) is in contact with at least one end portion of the coil (see Figs. 1-7, element 13A, 
Regarding Claim 7, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) is arranged across the coil (see Figs. 1-7, element 14A is arranged across element 11A, 11B, 11C, 11D, or 11E, Paragraphs [0009]-[0010]).
Tsuzuki also shows the first nonmagnetic ferrite part (2) is arranged across the coil (see Figs. 1-8, element 2 is arranged across elements 3, 4).
Regarding Claim 8, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 9, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 10, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 18, Kajiwara et al. shows the first nonmagnetic ferrite part (13A, 13B, 14A, or 14B) is in contact with at least one end portion of the coil (see Figs. 1-7, element 13A, 13B, 14A, or 14B is in contact with at least one end portion of element 11A or 11E, Paragraph [0010]).

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Kajiwara et al., Tsuzuki, and Owada as applied to claims 1-4 and 7-10 above, and further in view of Hachiya et al. [U.S. Pub. No. 2018/0166199].
Regarding Claims 5 and 11-17, Matsuura et al. in view of Kajiwara et al., Tsuzuki, and Owada shows the claimed invention as applied above but does not explicitly disclose a diameter 
Hachiya et al. shows a coil component (Figs. 5-6A) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (Paragraph [0117], 10 µm) is larger than a distance between stacked conductor patterns (see Fig. 5, Paragraph [0126], the distance between stacked conductor patterns 13a would be the thickness of 12b which is less than 10 µm, therefore 10 µm is larger than less than 10 µm or (4/3)π(10/2)3 µm3 is larger than less than 10 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Hachiya et al. for the multilayer body as disclosed by Matsuura et al. in view of Kajiwara et al., Tsuzuki, and Owada in to increase winding density and suppress leakage to achieve desirable magnetic coupling and characteristics such as improve inductance (Paragraph [0007]).

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Kajiwara et al., Tsuzuki, and Owada as applied to claims 1-4 and 7-10 above, and further in view of Nagai et al. [U.S. Pub. No. 2017/0372829].
Regarding Claims 5 and 11-17, Matsuura et al. in view of Kajiwara et al., Tsuzuki, and Owada shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
Nagai et al. shows a coil component (Figs. 1-3) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (element 40, Paragraph [0039], 6 to 20 µm) is larger than a distance between stacked conductor patterns (see Figs. 1-3, Paragraph [0029], the distance d is less than 20 µm, therefore (4/3)π(6/2)3 µm3 is larger than 20 µm). 
.

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. in view of Kajiwara et al., Tsuzuki, and Owada as applied to claims 1-4 and 7-10 above, and further in view of Arai et al. [U.S. Pub. No. 2017/0140864].
Regarding Claims 5 and 11-17, Matsuura et al. in view of Kajiwara et al., Tsuzuki, and Owada shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
Arai et al. shows a coil component (Figs. 1-4) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (element 122, Paragraph [0052], 4 to 20 µm) is larger than a distance between stacked conductor patterns (see Fig. 4, Paragraph [0046], the distance between stacked conductor patterns C11-C17 would be the thickness of 121 which is 4 to 19 µm, therefore 20 µm is larger than 19 µm or (4/3)π(4/2)3 µm3 to (4/3)π(20/2)3 µm3 is larger than 19 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Arai et al. for the multilayer body as disclosed by Matsuura et al. in view of Kajiwara et al., Tsuzuki, and Owada in to have a compact design to achieve desirable magnetic coupling and characteristics such as high permeability (Paragraphs [0008], [0016]).

Claims 1-4, 6-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. [JP 2014-053396] in view of Kobayashi et al. [U.S. Pub. No. 2013/0038419], Okada [WO 2014/092114], and Son et al. [U.S. Pub. No. 2016/0078997].
Regarding Claim 1, Kajiwara et al. shows a layered electronic component (Figs. 1-7) comprising:
a multilayer body (see Figs. 1-7) having a metallic magnetic material layer (Paragraph [0010]); and
a coil (11A, 11B, 11C, 11D, 11E combined) in the multilayer body (see Figs. 1-7), the coil being formed of multiple conductor patterns (11A, 11B, 11C, 11D, or 11E) spirally connected each other (see Figs. 1-7, Paragraph [0010]) and stacked along a winding axis direction of the coil (see Figs. 1-7), and the multilayer body including a nonmagnetic first ferrite part (12A, 13A, or 14A, Paragraph [0010]) arranged at least an inner area of the coil when viewed from the winding axis direction of the coil (see Figs. 1-7, element 14A is arranged at least an inner area of element 11A, 11B, 11C, 11D, or 11E when viewed from the winding axis direction of the element 11A, 11B, 11C, 11D, or 11E, Paragraph [0010]),
wherein the metallic magnetic material layer does not contain glass, and the first nonmagnetic ferrite part does not contain glass (magnetic layer of Ni-Zn-Cu ferrite and elements 12A-B, 13A-B, or 14A-B of Cu-Zn ferrite does not contain glass, Paragraph [0010]).
Kajiwara et al. does not explicitly disclose including metallic magnetic material particles and might not be specific that the metallic magnetic material layer does not contain glass and the first nonmagnetic ferrite part does not contain glass, and a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.
Kobayashi et al. shows an inductor (Figs. 1-3) teaching and suggesting metallic magnetic material particles (Fe-Cr-Si alloy) and the metallic magnetic material layer does not contain glass (Paragraphs [0047], [0069]).

Kajiwara et al. in view of Kobayashi et al. might not be specific that the first nonmagnetic ferrite part does not contain glass and a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.
Okada shows a device (Fig. 3) teaching and suggesting the first nonmagnetic ferrite part does not contain glass (element 8 with specific mol % does not contain glass, see English translation, Table 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first nonmagnetic ferrite part does not contain glass as taught by Okada for the multilayer body as disclosed by Kajiwara et al. in view of Kobayashi et al. to suppress a decrease in resistivity which achieve excellent DC superposition characteristics (see English translation).
Kajiwara et al. in view of Kobayashi et al. and Okada does not explicitly show a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 
Son et al. shows a coil component (Figs. 1-4) teaching and suggesting a volume average particle diameter (average particle diameter set to 5 μm, Paragraph [0064]) of a structural material (material of element 14) of the first nonmagnetic ferrite part (14) is smaller than a volume average particle diameter (average particle diameter set to 30 μm, Paragraph [0044]) of the metallic magnetic material particles (11a-11i, Paragraphs [0043]-[0044], [0064], the volume average particle diameter of a structural of element 14 is smaller than a volume average particle diameter of element 11 and the volume of one of the element 14 is smaller than the volume of the total element 11, see Figs. 1-4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles as taught by Son et al. for the multilayer body as disclosed by Kajiwara et al. in view of Kobayashi et al. and Okada to obtain desirable inductance values based on design requirements.
Therefore, the combination of Kajiwara et al. in view of Kobayashi et al., Okada, and Son et al. shows a volume average particle diameter (average particle diameter set to 5 μm, Paragraph [0064] of Son et al.) of a structural material (material of element 14) of the first nonmagnetic ferrite part (14 of Son et al.) is smaller than a volume average particle diameter (average particle diameter set to 30 μm, Paragraph [0044] of Son et al.) of the metallic magnetic material particles (11a-11i, Paragraphs [0043]-[0044], [0064], the volume average particle diameter of a structural of element 14 is smaller than a volume average particle diameter of element 11 and the volume of one of the element 14 is smaller than the volume of the total element 11, see Figs. 1-4 of Son et al. and Paragraphs [0047], [0069] of Kobayashi et al. 
Regarding Claim 2, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) has a substantially layered shape (see Figs. 1-7, Paragraph [0010]) and is orthogonal to the winding axis direction of the coil (see Figs. 1-7, Paragraph [0010]), and an outer peripheral part of the first nonmagnetic ferrite part is exposed to a surface of the multilayer body (see Figs. 1-7, an outer peripheral part element 14A is exposed to a surface of the body, Paragraphs [0009]-[0010]).
Okada also shows the first nonmagnetic ferrite part (8) has a substantially layered shape (see Fig. 3) and is orthogonal to the winding axis direction of the coil (see Fig. 3), and an outer peripheral part of the first nonmagnetic ferrite part is exposed to a surface of the multilayer body (see Fig. 3, an outer peripheral part element 8 is exposed to a surface of the body).
Regarding Claim 3, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) is arranged across the coil (see Figs. 1-7, element 14A is arranged across element 11A, 11B, 11C, 11D, or 11E, Paragraphs [0009]-[0010]).
Okada also shows the first nonmagnetic ferrite part (8) is arranged across the coil (see Fig. 3, element 8 is arranged across element 9).
Regarding Claim 4, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 6, Kajiwara et al. shows the first nonmagnetic ferrite part (13A, 13B, 14A, or 14B) is in contact with at least one end portion of the coil (see Figs. 1-7, element 13A, 13B, 14A, or 14B is in contact with at least one end portion of element 11A or 11E, Paragraph [0010]).

Okada also shows the first nonmagnetic ferrite part (8) is arranged across the coil (see Fig. 3, element 8 is arranged across element 9).
Regarding Claim 8, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 9, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 10, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 18, Kajiwara et al. shows the first nonmagnetic ferrite part (13A, 13B, 14A, or 14B) is in contact with at least one end portion of the coil (see Figs. 1-7, element 13A, 13B, 14A, or 14B is in contact with at least one end portion of element 11A or 11E, Paragraph [0010]).

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. in view of Kobayashi et al., Okada, and Son et al. as applied to claims 1-4 and 7-10 above, and further in view of Hachiya et al. [U.S. Pub. No. 2018/0166199].
Regarding Claims 5 and 11-17, Kajiwara et al. in view of Kobayashi et al., Okada, and Son et al. shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
3 µm3 is larger than less than 10 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Hachiya et al. for the multilayer body as disclosed by Kajiwara et al. in view of Kobayashi et al., Okada, and Son et al. in to increase winding density and suppress leakage to achieve desirable magnetic coupling and characteristics such as improve inductance (Paragraph [0007]).

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. in view of Kobayashi et al., Okada, and Son et al. as applied to claims 1-4 and 7-10 above, and further in view of Nagai et al. [U.S. Pub. No. 2017/0372829].
Regarding Claims 5 and 11-17, Kajiwara et al. in view of Kobayashi et al., Okada, and Son et al. shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
Nagai et al. shows a coil component (Figs. 1-3) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (element 40, Paragraph [0039], 6 to 20 µm) is larger than a distance between stacked conductor patterns (see Figs. 1-3, Paragraph [0029], the distance d is less than 20 µm, therefore (4/3)π(6/2)3 µm3 is larger than 20 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Nagai .

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. in view of Kobayashi et al., Okada, and Son et al. as applied to claims 1-4 and 7-10 above, and further in view of Arai et al. [U.S. Pub. No. 2017/0140864].
Regarding Claims 5 and 11-17, Kajiwara et al. in view of Kobayashi et al., Okada, and Son et al. shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
Arai et al. shows a coil component (Figs. 1-4) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (element 122, Paragraph [0052], 4 to 20 µm) is larger than a distance between stacked conductor patterns (see Fig. 4, Paragraph [0046], the distance between stacked conductor patterns C11-C17 would be the thickness of 121 which is 4 to 19 µm, therefore 20 µm is larger than 19 µm or (4/3)π(4/2)3 µm3 to (4/3)π(20/2)3 µm3 is larger than 19 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Arai et al. for the multilayer body as disclosed by Kajiwara et al. in view of Kobayashi et al., Okada, and Son et al. in to have a compact design to achieve desirable magnetic coupling and characteristics such as high permeability (Paragraphs [0008], [0016]).

Claims 1-4, 6-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. [JP 2014-053396] in view of Takeoka et al. [U.S. Pub. No. 2016/0293321], Tsuzuki [U.S. Pub. No. 2009/0184794], and Son et al. [U.S. Pub. No. 2016/0078997].

a multilayer body (see Figs. 1-7) having a metallic magnetic material layer (Paragraph [0010]); and
a coil (11A, 11B, 11C, 11D, 11E combined) in the multilayer body (see Figs. 1-7), the coil being formed of multiple conductor patterns (11A, 11B, 11C, 11D, or 11E) spirally connected each other (see Figs. 1-7, Paragraph [0010]) and stacked along a winding axis direction of the coil (see Figs. 1-7), and the multilayer body including a nonmagnetic first ferrite part (12A, 13A, or 14A, Paragraph [0010]) arranged at least an inner area of the coil when viewed from the winding axis direction of the coil (see Figs. 1-7, element 14A is arranged at least an inner area of element 11A, 11B, 11C, 11D, or 11E when viewed from the winding axis direction of the element 11A, 11B, 11C, 11D, or 11E, Paragraph [0010]),
wherein the metallic magnetic material layer does not contain glass, and the first nonmagnetic ferrite part does not contain glass (magnetic layer of Ni-Zn-Cu ferrite and elements 12A-B, 13A-B, or 14A-B of Cu-Zn ferrite does not contain glass, Paragraph [0010]).
Kajiwara et al. does not explicitly disclose including metallic magnetic material particles and might not be specific that the metallic magnetic material layer does not contain glass and the first nonmagnetic ferrite part does not contain glass, and a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.
Takeoka et al. shows a coil component (Fig. 1) teaching and suggesting metallic magnetic material particles (FeSiCr, Table 1) and the metallic magnetic material layer does not contain glass (Paragraphs [0023], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the metallic magnetic material layer does not contain glass as taught by Takeoka et al. for the multilayer body as disclosed by Kajiwara et al. to 
Kajiwara et al. in view of Takeoka et al. might not be specific that the first nonmagnetic ferrite part does not contain glass and a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.
Tsuzuki shows a device (Fig. 2 with teaching from Figs. 1 and 4-8) teaching and suggesting the first nonmagnetic ferrite part does not contain glass (element 6 of Ni-Cu-Zn ferrite with specific mol % and element 7 of Cu-Zn ferrite with specific mol % does not contain glass, Paragraphs [0029]-[0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first nonmagnetic ferrite part does not contain glass as taught by Tsuzuki for the multilayer body as disclosed by Kajiwara et al. in view of Takeoka et al. in to achieve excellent DC superposition characteristics and capable of preventing the reduction of inductance while reducing the direct current resistance (Paragraphs [0006], [0033]).
Kajiwara et al. in view of Takeoka et al. and Tsuzuki does not explicitly show a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable inductance values.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a volume average particle diameter of a structural material of the first nonmagnetic ferrite part is smaller than a volume average particle diameter of the metallic magnetic material particles as taught by Son et al. for the multilayer body as disclosed by Kajiwara et al. in view of Takeoka et al. and Tsuzuki to obtain desirable inductance values based on design requirements.
Therefore, the combination of Kajiwara et al. in view of Takeoka, Tsuzuki, and Son et al. shows a volume average particle diameter (average particle diameter set to 5 μm, Paragraph [0064] of Son et al.) of a structural material (material of element 14) of the first nonmagnetic ferrite part (14 of Son et al.) is smaller than a volume average particle diameter (average particle diameter set to 30 μm, Paragraph [0044] of Son et al.) of the metallic magnetic material particles (11a-11i, Paragraphs [0043]-[0044], [0064], the volume average particle diameter of a structural of element 14 is smaller than a volume average particle diameter of element 11 and the volume of one of the element 14 is smaller than the volume of the total element 11, see Figs. 1-4 of Son et al. and Paragraphs [0023], [0065] of Takeoka already teaches metallic magnetic material particles) to obtain desirable inductance values based on design requirements.

Tsuzuki also shows the first nonmagnetic ferrite part (2) has a substantially layered shape (see Figs. 1-8) and is orthogonal to the winding axis direction of the coil (see Figs. 1-8), and an outer peripheral part of the first nonmagnetic ferrite part is exposed to a surface of the multilayer body (see Figs. 1-8, an outer peripheral part element 2 is exposed to a surface of the body).
Regarding Claim 3, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) is arranged across the coil (see Figs. 1-7, element 14A is arranged across element 11A, 11B, 11C, 11D, or 11E, Paragraphs [0009]-[0010]).
Tsuzuki also shows the first nonmagnetic ferrite part (2) is arranged across the coil (see Figs. 1-8, element 2 is arranged across elements 3, 4).
Regarding Claim 4, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 6, Kajiwara et al. shows the first nonmagnetic ferrite part (13A, 13B, 14A, or 14B) is in contact with at least one end portion of the coil (see Figs. 1-7, element 13A, 13B, 14A, or 14B is in contact with at least one end portion of element 11A or 11E, Paragraph [0010]).
Regarding Claim 7, Kajiwara et al. shows the first nonmagnetic ferrite part (14A) is arranged across the coil (see Figs. 1-7, element 14A is arranged across element 11A, 11B, 11C, 11D, or 11E, Paragraphs [0009]-[0010]).

Regarding Claim 8, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 9, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 10, Kajiwara et al. shows a second nonmagnetic ferrite part (12B or 14B) is further arranged between the stacked conductor patterns (see Figs. 1-7, Paragraph [0010]).
Regarding Claim 18, Kajiwara et al. shows the first nonmagnetic ferrite part (13A, 13B, 14A, or 14B) is in contact with at least one end portion of the coil (see Figs. 1-7, element 13A, 13B, 14A, or 14B is in contact with at least one end portion of element 11A or 11E, Paragraph [0010]).

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. in view of Takeoka et al., Tsuzuki, and Son et al. as applied to claims 1-4 and 7-10 above, and further in view of Hachiya et al. [U.S. Pub. No. 2018/0166199].
Regarding Claims 5 and 11-17, Kajiwara et al. in view of Takeoka et al., Tsuzuki, and Son et al. shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
Hachiya et al. shows a coil component (Figs. 5-6A) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (Paragraph [0117], 10 µm) is larger than a distance between stacked conductor 3 µm3 is larger than less than 10 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Hachiya et al. for the multilayer body as disclosed by Kajiwara et al. in view of Takeoka et al., Tsuzuki, and Son et al. in to increase winding density and suppress leakage to achieve desirable magnetic coupling and characteristics such as improve inductance (Paragraph [0007]).

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. in view of Takeoka et al., Tsuzuki, and Son et al. as applied to claims 1-4 and 7-10 above, and further in view of Nagai et al. [U.S. Pub. No. 2017/0372829].
Regarding Claims 5 and 11-17, Kajiwara et al. in view of Takeoka et al., Tsuzuki, and Son et al. shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
Nagai et al. shows a coil component (Figs. 1-3) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (element 40, Paragraph [0039], 6 to 20 µm) is larger than a distance between stacked conductor patterns (see Figs. 1-3, Paragraph [0029], the distance d is less than 20 µm, therefore (4/3)π(6/2)3 µm3 is larger than 20 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Nagai et al. for the multilayer body as disclosed by Kajiwara et al. in view of Takeoka et al., Tsuzuki, .

Claims 5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. in view of Takeoka et al., Tsuzuki, and Son et al. as applied to claims 1-4 and 7-10 above, and further in view of Arai et al. [U.S. Pub. No. 2017/0140864].
Regarding Claims 5 and 11-17, Kajiwara et al. in view of Takeoka et al., Tsuzuki, and Son et al. shows the claimed invention as applied above but does not explicitly disclose a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles is larger than a distance between stacked conductor patterns.
Arai et al. shows a coil component (Figs. 1-4) teaching and suggesting a diameter of a particle having the volume average particle diameter of the metallic magnetic material particles (element 122, Paragraph [0052], 4 to 20 µm) is larger than a distance between stacked conductor patterns (see Fig. 4, Paragraph [0046], the distance between stacked conductor patterns C11-C17 would be the thickness of 121 which is 4 to 19 µm, therefore 20 µm is larger than 19 µm or (4/3)π(4/2)3 µm3 to (4/3)π(20/2)3 µm3 is larger than 19 µm). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have metallic magnetic material particles as taught by Arai et al. for the multilayer body as disclosed by Kajiwara et al. in view of Takeoka et al., Tsuzuki, and Son et al. in to have a compact design to achieve desirable magnetic coupling and characteristics such as high permeability (Paragraphs [0008], [0016]).

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837